209 F.2d 957
HOLMES-DARST COAL CORPORATION, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 11848.
No. 11849.
United States Court of Appeals, Sixth Circuit.
December 16, 1953.

Petition to review decision of Tax Court.
Geo. E. H. Goodner, Washington, D. C., for petitioner.
H. Brian Holland, Kenneth W. Gemmill, Washington, D. C., for respondent.
Before ALLEN, MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
These tax reviews have been heard and considered on the oral arguments and briefs of the attorneys for the respective parties and on the entire record in the cases;


2
From all of which it appears that the Tax Court found from the record as a matter of fact that the amounts claimed by the petitioner as additions to its bad debt reserves for the taxable years in controversy were excessive and unreasonable and that, inasmuch as section 23 (k) (1) of the Internal Revenue Code, 26 U.S.C.A. § 23(k) (1), vested the Commissioner of Internal Revenue with discretion to determine what constitutes reasonable additions to reserves for bad debts and inasmuch as there was no abuse of discretion by the Commissioner in his determination in the instant cases but, as found by the Tax Court, his disallowance of the sums in controversy for the taxable years was a fair and reasonable exercise of the Commissioner's discretion, wherefore his disallowance was sustained by the Tax Court;


3
And it appearing further that the Commissioner was properly sustained by the Tax Court in disallowing entirely a claimed deduction of $11,500 on the basis of petitioner's claim and that such sum truly represented a capital loss limited to the deductibility of such as provided in section 117(d) (1) of the Internal Revenue Code, 26 U.S.C.A. § 117(d) (1);


4
In consideration of all of which and upon the basis of the findings of fact of the Tax Court and for the reasons stated in its opinion, its decision in each of these two cases is ordered to be affirmed.